—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered October 9, 1998, which denied defendant’s motion to dismiss plaintiff’s second, third and fourth causes of action, unanimously affirmed, without costs.
Sufficient has been alleged as to promises collateral to the contract to support the fraud cause of action, which is duplicative of plaintiff’s breach of contract cause of action (see, Grauhard Mollen Dannett & Horowitz v Moskovitz, 86 NY2d 112, 122; cf., Big Apple Car v City of New York, 234 AD2d 136). We also agree with the motion court that plaintiff’s allegations were sufficient to state claims premised on estoppel theories (see, Rogers v Town of Islip, 230 AD2d 727). Concur — Sullivan, J. P., Rosenberger, Nardelli, Williams and Friedman, JJ.